Title: From Thomas Jefferson to Robert Patterson, 28 April 1804
From: Jefferson, Thomas
To: Patterson, Robert


          
            Dear Sir
            Monticello Apr. 28. 04
          
          I recieved yesterday your favor of the 18th. with Doctr. Moore’s letter inclosed. by a mistake of the member of Congress who proposed the appropriation for the missions to explore Louisiana, 3000. D. only were given instead of 10, or 12,000. which were deemed necessary. for I had proposed to send two such missions. this error reduced me to a single one, & I fixed on that of the Red and Arkansa rivers, as nearest & most important: and mr Dunbar being almost on the spot & better acquainted with the country, I put the management of the business into his hands, leaving to him to appoint the principal conductor of the enterprize, only stating that Dr. Hunter was to go on as an assistant: and I drew up instructions for the party, corresponding with those to Capt Lewis. these arrangements have been some time since forwarded to mr Dunbar, and I presume he will have every thing in readiness for the departure of the party by the time Dr. Hunter arrives there.
          I shall hope the ensuing session of Congress will enable me to send another party to explore the Pani & Padouca rivers of the Missouri. in that case Dr. Moore’s qualifications shall have an impartial comparison with those of any other candidates. besides those you mention, firmness of constitution, firmness of mind, prudence, knolege of the Indian character, habits of the life of a woodsman, consiliatory dispositions towards those about him, & temperance, or as many of these qualifications as can be found united to the proper degree of science, are desireable. I would therefore thank you for a supplement to what you have already said of him, as to these points of character. Captain Lewis had forwarded for me three large boxes of the big-bones & other things collected by himself, two of which were sunk in descending the Missisipi & the other plundered & destroyed. Accept my friendly salutations and assurances of great esteem & respect
          
            Th: Jefferson
          
        